Citation Nr: 0528081	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD), gastroesophageal reflux disease (GERD), 
esophagitis, and gastritis.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Entitlement to an rating in excess of 30 percent for 
bilateral pes planus with callosities.

5.  Entitlement to a compensable rating for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1953 to December 
1956 and from January 1957 to April 1973, with subsequent 
service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO rating decision which granted 
service connection for bilateral pes planus with plantar 
callosities and a 30 percent rating, effective August 18, 
2000; denied a compensable rating for residuals of hepatitis; 
denied service connection for peptic ulcer disease, 
gastroesophageal reflux disease, esophagitis, and gastritis; 
denied service connection for hypertension; found that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for degenerative disc 
disease, lumbosacral spine, with degenerative joint disease 
and foraminal encroachment; and after reopening the claim, 
considered the claim on the merits and denied service 
connection for degenerative disc disease, lumbosacral spine, 
with degenerative joint disease and foraminal encroachment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  The VCAA redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well- grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  Under the VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Since the enactment of the VCAA, the RO has not notified the 
veteran of what information and evidence is necessary to 
substantiate his claims for (1) entitlement to service 
connection for peptic ulcer disease (PUD), gastroesophageal 
reflux disease (GERD), esophagitis, and gastritis, 
(2)entitlement to a rating in excess of 30 percent for 
bilateral pes planus with callosities, and (3) entitlement to 
a compensable rating for residuals of hepatitis.  The veteran 
has also not been notified which portion of any such 
information or evidence is to be provided by him and which 
portion must be provided by VA.  The record indicates that 
while a VCAA notification letter was forwarded to the veteran 
in March 2001, it only referred to his claim for service 
connection for hypertension, his claim that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a low back disability, and a claim 
for service connection for pes planus.

The record reflects that the veteran has repeatedly contended 
that his civilian treatment records should be obtained from 
Little Rock Air Force Base (AFB) hospital, from at least 1974 
to 1991, to support his claims on appeal.  He later specified 
that he received treatment and x-rays for his back in 1980 
and 1981 at Little Rock AFB.  He has repeatedly indicated 
that he contacted Little Rock AFB himself and was advised 
that since he retired his records would have been forwarded 
to St. Louis in 1995.  

While the RO has made attempts to obtain such records, by 
contacting both the Little Rock AFB and the National 
Personnel Record Center (NPRC), it appears that the RO is 
unable to obtain any such records and they may be 
unavailable.  However, the veteran has not been apprised of 
their unavailability or any further action to be taken by VA 
as to such unavailability.  Once a conclusion has been made 
that further efforts to obtain such records would be futile, 
the veteran should be notified of the inability to obtain 
such records pursuant to 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e)(1).  

With regard to the claim for service connection for 
hypertension, the veteran has contended that he received 
treatment for hypertension by a private doctor, Dr. Strauss, 
as early as 1975.  The RO attempted to obtain such treatment 
records, but was notified by Dr. Strauss in May 2001 that all 
records from 1975 to 1991 had been destroyed.  The RO must 
also notify the veteran of the unavailability of these 
records, pursuant to 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e)(1).  

With regard to the veteran's claim for a higher rating for 
his service-connected bilateral pes planus with callosities, 
the veteran essentially contends that his service-connected 
bilateral foot disability has worsened since the VA 
examination in July 2002.  He has submitted private treatment 
records to support his contentions.  Thus, pursuant to VA's 
duty to assist the veteran, any current treatment records 
(dated from January 2003 to the present) pertaining to the 
feet should be obtained and a new VA examination should be 
conducted, as detailed below.  This is particularly 
necessary, since this is an appeal from an initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999), ("staged 
ratings" must be considered in initial rating cases).

Accordingly, this matter is REMANDED for the following:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a) and 
the caselaw cited below.  Such notice 
should specifically (1) apprise him of 
the evidence and information necessary to 
substantiate his claims for entitlement 
to service connection for peptic ulcer 
disease (PUD), gastroesophageal reflux 
disease (GERD), esophagitis, and 
gastritis; entitlement to a rating in 
excess of 30 percent for bilateral pes 
planus with callosities; and entitlement 
to a compensable rating for residuals of 
hepatitis; and (2) inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information.  
The notice should also specifically 
request that the veteran provide VA with 
any evidence in his possession that 
pertains to his claims now before the 
Board on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Notify the veteran of the inability 
to obtain records from Little Rock Air 
Force Base (AFB) and Dr. Strauss.  With 
regard to records from Little Rock AFB, a 
determination should first be made as to 
whether such records do not exist or 
whether further attempts to obtain such 
records would be futile.  The notice 
letter to the veteran with regard to 
Little Rock AFB records and Dr. Strauss' 
records should comply with the 
requirements of 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e)(1).  

3.  Obtain from the veteran the names and 
addresses of any and all medical care 
providers, VA and non-VA, who have 
treated him for his service-connected 
bilateral foot disability since January 
2003.  After securing the necessary 
release(s), the RO should obtain these 
records and associate them with the 
claims file.  

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected bilateral foot disability.  The 
veteran's claims folder should be 
available to the examiner.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All necessary tests 
and studies should be conducted.  The 
examiner should note whether the veteran 
has marked pronation, extreme tenderness 
of the plantar surfaces, or marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation.  It 
should also be noted whether orthopedic 
shoes or appliances improve the symptoms 
related to the service-connected 
bilateral foot disability.

5.  Review the evidence of record and 
adjudicate the claims.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


